DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected group 2 claims 11 – 20.  Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2020.  The restriction is made FINAL.

Information Disclosure Statement
The information disclosure statement filed on 06/12/2019 does not fully comply with the requirements of 37 CFR 1.98(b) because:  The NPL document titled “Electron Beam Welding – Process, Application and Equipment,” by Dr. G. Schubert, does not have a date of publication. https://www.ptreb.com/electron-beam-welding-information/technical-papers/electron-beam-welding-process-applications-and-equipment
The NPL above was not considered because a date of publication is necessary. Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 3,527,056 H. J. Hoffman (‘Hoffman hereafter), 
U.S. 2006/0228573 Finton et al. (‘Finton hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 9 - 20 have been withdrawn.
No Claims have been canceled.
Claims 8 is objected for allowable subject matter.

Specification
The disclosure is objected to because of the following informalities: item 575 (Fig 3), is not recited in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 3,527,056 H. J. Hoffman (‘Hoffman hereafter).

		Regarding Claim[s] 1, ‘Hoffman discloses all the claim limitations including: A method of repairing a rod guide assembly of a fuel control unit of an aircraft engine  where a used spring seat has been disconnected from the rod of the rod guide assembly (‘Hoffman, Col. 1, ln 10 – 25, bi-fluid injector, Col. 1, 24 – 25, rocket engines are designed to fly through air or space, Col. 2, ln 13 – 14, throttle-body engine, Fig 2, #73 (Belleville spring washer), system of  #65 (Belleville spring washer base portion) & #62 (ring) are the spring seat, welded at #64 (electron beam welded)) teaches assembly of separate parts), 
the method comprising: 
welding a replacement spring seat (‘Hoffman, system of  #65 (Belleville spring washer base portion) & #64 (ring) are the spring seat) to the rod (‘Hoffman, system of #61 (injector element/ rod) and #50 (seal)) by: 
with the rod disposed on a first side of a wall of the replacement spring seat (‘Hoffman, Fig 1), 
directing an electron beam (‘Hoffman, Fig 1, #64) toward the wall (‘Hoffman, Fig 1) of the replacement spring seat (‘Hoffman, Fig 1, #65) from a second side of the wall opposite the first side (‘Hoffman, Fig 1, #48); and 
controlling the electron beam using a circular beam deflection pattern  (‘Hoffman, Col. 2, ln 71 – Col. 3, ln 15, injector housing substantially cylindrical surface #36, and injector element is also a circular surface, #64 welded on a cylindrical surface is a circular deflection pattern).

Regarding Claim[s] 2, ‘Hoffman discloses all the claim limitations including: the rod has a cylindrical shape with a circular outer cross-sectional profile (‘Hoffman, system of #61 (injector element/ rod)); the wall of the replacement spring seat (505) (‘Hoffman, system of  #65 (Belleville spring washer base portion) & #62 (ring) are the spring seat) is at least partially annular (‘Hoffman, Fig 2); 
the first side of the wall is a radially-inner side of the wall (‘Hoffman, Fig 1, #64); and the second side of the wall is a radially-outer side of the wall (‘Hoffman, Fig 1, #48).

Regarding Claim[s] 7, ‘Hoffman discloses all the claim limitations including: wall of the replacement spring seat defines a receptacle (‘Hoffman, Fig 1); and 
an end of the rod is received in the receptacle defined by the wall (‘Hoffman, Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 & 4 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 3,527,056 H. J. Hoffman (‘Hoffman hereafter).

		Regarding Claim[s] 3, ‘Hoffman discloses all the claim limitations except is silent regarding: wherein a thickness of the wall is between 0.5 mm and 1 mm.
However, it would have been an obvious matter of design choice to make the thickness of the wall to whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

	Regarding Claim[s] 4, ‘Hoffman discloses all the claim limitations except is silent regarding: diameter of a portion of the rod to be welded to the replacement spring seat (505) is between 1.5 mm and 1.8 mm.
However, it would have been an obvious matter of design choice to make the thickness of the wall to whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim(s) 5 & 6 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 3,527,056 H. J. Hoffman (‘Hoffman hereafter), and in view of U.S. 2006/0228573 Finton et al. (‘Finton hereafter).
Regarding Claim[s] 5 & 6, ‘Hoffman discloses all the claim limitations except is silent regarding: parameters for controlling the electron beam include: a current of about 2 mA, a voltage of about 120 kV, a speed of about 58 cm/minute, and a frequency of about 2 Hz.  
		However, ‘Finton teaches: Para 0022, electron beam welding process voltage of about 100 – 140 kV, and an amperage of about 5 – 10 mA with a rate of about 10 – 20 inches/ minute [25.4 – 50.8 cm/ minute]  “It will be appreciated that any technique or combination of techniques can be used, so long as the heat input is controlled to prevent excessive grain growth in the HAZ. Excessive grain growth as used herein is an increase in grain size that adversely affects the material properties of the spline, preventing re-use of the spline.”
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to adjust the amperage to 2 mA the frequency to 58 cm/ minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves routine skill in the art, In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 8 with the limitations of claims 7 and 1.  Specifically, the prior art does not teach the combination of limitations wherein " wall has a hole extending therethrough at the location of the welding prior to the welding.”
The closest prior art is as cited above ‘Hoffman.  ‘Hoffman does not teach a hole through the location prior to welding. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726    

01/13/2021